UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HIAWATHA CUFFEE, JR,

Plaintiff,
ORDER

-against-
15 Civ. 8916 (PGG) (DCF)
THE CITY OF NEW YORK; OFFICER
GONZALEZ #17148; and OFFICER
SQUILLARO #18036,

Defendants.

 

 

PAUL G, GARDEPHE, U.S.D.J.:
It is hereby ORDERED that the conference in this action previously scheduled for
November 27, 2019 is adjourned sine die.
Dated: New York, New York
November 24, 2019

SO ORDERED.

hlttmgs

Paul G. Gardephe #
United States District Judge

 
